MEMORANDUM **
In these consolidated petitions for review, Miguel Ramos-Coria and Amelia Ramos, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ order dismissing their appeal from an immigration judge’s finding that they knowingly participated in alien smuggling, in violation of 8 U.S.C § 1182(a)(6)(E)(i). We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Altamirano v. Gonzales, 427 F.3d 586, 591 (9th Cir.2005), and constitutional claims, Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petitions for review.
Contrary to petitioners’ contention, the agency correctly interpreted the smuggling statute and found petitioners inadmissible. See 8 U.S.C. § 1182(a)(6)(E)©.
We reject as unpersuasive petitioners’ contention that the waiver under 8 U.S.C. § 1182(d)(ll) is unconstitutional because it does not include grandchildren. See Ram, 243 F.3d at 517 (“ ‘Line-drawing’ decisions made by Congress or the President in the context of immigration and naturalization must be upheld if they are rationally related to a legitimate government purpose.”).
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.